                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 DORIS THORNTON,                              )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          ) CIVIL ACTION NO. 19-0058-CG-M
                                              )
 CREDIT ACCEPTANCE                            )
 CORPORATION,                                 )
                                              )
        Defendant.
                                            ORDER

       This matter is before the Court on Plaintiff’s motion to stay pending

arbitration. (Doc. 10). Upon consideration, the motion is GRANTED and this

matter is hereby STAYED pending arbitration. Beginning, October 8, 2019 and

every 90 days thereafter, the parties are ORDERED to file joint status reports

advising the court of the progress of arbitration. The Clerk of Court is directed to

close this file for statistical purposes.

       DONE and ORDERED this 8th day of July, 2019.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
